DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.  Examiner is aware that in the interview with Mr. Howarah dated March 8, 2022 that there was upon amendments that would overcome the prior art.  Examiner, however, has reviewed the current amendments and determined that claims as amended do not distinguish from the prior art.  Examiner also further reviewed Applicants’ specification in an attempt to find subject matter that would place the claims in condition for allowance but was unsuccessful.
Wang teaches a method of wireless communication performed by a user equipment (UE), comprising: transmitting, to a network node, an indication of whether the UE is capable transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a network node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032)), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and receiving, from the network node, a transmission based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 claims “receiving, from the network node, an uplink transmission based at least in part on the indication”.  It is well established that UEs, which are mobile stations or devices, transmit uplink transmissions to network entities such as base stations and receives downlink transmissions from said network entities or base stations.  Examiner has reviewed Applicants’ specification and was not able to find any detailed explanation as to how said claimed network node transmits uplink transmissions to the UE.  Claims 2 – 8 are rejected for the same reasons set forth above.
Claim 9 claims “transmitting, to the UE, an uplink transmission based at least in part on the indication”.  Claims 9 – 16 are rejected for the same reasons set forth above.
Claim 17 claims “receiving, from the network node, an uplink transmission based at least in part on the indication”.  Claims 17 – 24 are rejected for the same reasons set forth above.
Claim 25 claims “transmitting, to the UE, an uplink transmission based at least in part on the indication”.  Claims 25 – 30 are rejected for the same reasons set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 9 – 12, 17 – 20, 25 – 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0383062).
Regarding Claim 1, Wang teaches a method of wireless communication performed by a user equipment (UE), comprising: transmitting, to a network node, an indication of whether the UE is capable transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a network node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032)), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and receiving, from the network node, a transmission based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Regarding Claim 9, Wang teaches a method of wireless communication performed by a network node, comprising: receiving, from a user equipment (UE), an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a network node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032)), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and transmitting, to the UE, a transmission based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Regarding Claim 17, Wang teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory,  the one or more processors configured to: transmit, to a network node, an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a network node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032), typical UEs comprise memory that stores code and processors that run said code), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and receive, from the network node, a transmission based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Regarding Claim 25, Wang teaches a wireless node for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to: receive, from a user equipment (UE), an indication of whether the UE is capable of transmitting uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB), which is a wireless node (Section 0040), Mode 2 indicates full power transmission which is maximum transmit power, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032), typical base stations comprise memory that stores code and processors that run said code), when the UE is associated with a first transmission mode and a set of transmit antenna ports associated with the first transmission mode (Section 0040, Mode 2 indicates that the UE is capable of multiple antenna ports or virtual ports); and transmit, to the UE, a transmission based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Regarding Claims 2, 10, 18, 26, Wang teaches all of the claimed limitations recited in Claims 1, 9, 17, 25.  Wang further teaches quantity of actual transmit antenna ports of the set of transmit antenna ports, that the UE is capable of using to transmit uplink communications using the maximum transmit power (Section 0106, multiple antenna ports (actual number of ports).
Regarding Claims 3, 11, 19, 27, Wang teaches all of the claimed limitations recited in Claims 1, 9, 18, 25.  Wang further teaches wherein the indication includes a first indication of a capability selected from a first set of capabilities when the UE is associated with the first transmission mode, or wherein the indication includes a second indication of a capability selected from a second set of capabilities when the UE is associated with a second transmission mode (Sections 0040, Mode 2).
Regarding Claims 4, 12, 20, 28, Wang teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang further teaches wherein the first transmission mode is associated with a smaller quantity of transmit antenna ports than a number of transmit antenna ports associated with the second transmission mode (Section 0106, Mode 1, a respective antenna port as opposed to multiple antenna ports designated by Mode 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 8, 13 – 16, 21 – 24, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0383062) (Wang1) in view of Wang et al. (US 2020/0382180) (Wang2).
Regarding Claims 5, 13, 21, 29, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang1 does not teach wherein the first indication is indicated using a smaller number of bits than a number of bits used to indicate the second indication.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein the first indication is indicated using a smaller number of bits than a number of bits used to indicate the second indication (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 6, 14, 22, 30, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang1 does not teach wherein a first bit value of the first indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE, and wherein a second bit value of the first indication indicates that the UE is capable of using the transmit antenna port to transmit uplink communications using the maximum transmit power according to the power class of the UE.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the first indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections), and wherein a second bit value of the first indication indicates that the UE is capable of using the transmit antenna port to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 7, 15, 23, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19.  Wang1 does not teach wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE, and wherein one or more other bit values of the second indication indicate at least one of: which one or more transmit antenna ports, of the set of transmit antenna ports the UE is capable of using to transmit uplink communications using the maximum transmit power, or a quantity of the set of transmit antenna ports that the UE is capable of using to transmit uplink communications using the maximum transmit power.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections), and wherein one or more other bit values of the second indication indicate at least one of: which one or more transmit antenna ports, of the set of transmit antenna ports the UE is capable of using to transmit uplink communications using the maximum transmit power, or a quantity of the set of transmit antenna ports that the UE is capable of using to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 8, 16, 24, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19.  Wang1 does not teach wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE, wherein a second bit value of the second indication indicates that the UE is capable of using only the transmit antenna port to transmit uplink communications using the maximum transmit power, wherein a third bit value of the second indication indicates that the UE is capable of using only a second transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power, and wherein a fourth bit value of the second indication indicates that the UE is capable of using both the transmit antenna port and the second transmit antenna port separately to transmit uplink communications using the maximum transmit power.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the second indication indicates that the UE is not capable of using a transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 2, 4 bits renders scenario of no antenna selection bit 0), wherein a second bit value of the second indication indicates that the UE is capable of using only the transmit antenna port to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 1), wherein a third bit value of the second indication indicates that the UE is capable of using only a second transmit antenna port of the set of transmit antenna ports to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 2), and wherein a fourth bit value of the second indication indicates that the UE is capable of using both the transmit antenna port and the second transmit antenna port separately to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 3)
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
June 29, 2022